Shulman, Presiding Judge.
Appellant was convicted of armed robbery, but the trial court granted his motion for new trial, citing as the reason therefor a lack of impartiality in its conduct of the trial. The retrial before a different trial judge resulted in another conviction, from which this appeal is taken.
1. Prior to the second trial, appellant filed a motion in bar based on the constitutional guarantee against double jeopardy. The trial court’s denial of that motion is enumerated as error. We find no merit in appellant’s assertion of error on that ground. “If a defendant voluntarily seeks reversal of his conviction and a new trial is successful, he will not be heard to complain that to try him again places him in double jeopardy in violation of the state constitution. [Cit.]” Jackson v. State, 154 Ga. App. 367, 368 (268 SE2d 418).
2. Since there was no objection at trial to allegedly improper argument by the prosecuting attorney, no issue is presented for review. Payne v. State, 158 Ga. App. 732 (2) (282 SE2d 155).

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.